Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 1 of 14 PageID #: 51




                          Exhibit C
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 2 of 14 PageID #: 52
                                                                                                                           US007834586B2


(12) Ulllted States Patent                                                                              (10) Patent N0.:                   US 7,834,586 B2
       Fischer et a].                                                                                   (45) Date of Patent:                        *Nov. 16, 2010

(54)    MULTIFUNCTIONAL CHARGER SYSTEM                                                         (58)           Field of Classi?cation Search ............... .. 320/ 107,
        AND METHOD                                                                                                                                    320/111, 114, 140
                                                                                                              See application ?le for complete search history.
(75)    Inventors: Daniel M. Fischer ’ Waterloo (CA)'’ Dan                                         56                        R f
                                                                                                                                            .
                                                                                                                                           Ct d
                   G. Radut, Waterloo (CA); Michael F.                                         (        )                      e erences    le
                       Habicher, Cambridge (CA); Quang A.                                                             U.S. PATENT DOCUMENTS
                       Luong, Kitchener
                                 _
                                        (CA); Jonathan T.                                                   3,775,659 A      11/1973 Carlsen, II
                       Malton, Kitchener (CA)
                                                                                                                                    Continued
(73) Assignee: Research in Motion Limited, Waterloo,                                                                            (               )
                       Ontario (CA)                                                                                FOREIGN PATENT DOCUMENTS
(*)     Notice:        Subject to any disclaimer, the term of this                             EP                       0684680 B1        7/1999
                       patent is extended or adjusted under 35                                                                  (Continued)
                       U.S.C. 154(b) by 0 days.
                                                                                                                        OTHER PUBLICATIONS
                       This patent is subject to a terminal dis
                       cjaimem                                                                 Electric Double-Layer Capacitors, vol. 2, Japan, Tokin Corporation,
                                                                                               Cat. No. EC-ZOOE, Oct. 25, 1996, 40 pgs.
(21) Appl. No.: 12/714,204                                                                                                      (Continued)
(22) Filed:            Feb. 26, 2010                                                           Primary ExamineriEdWard Tso
                       (Under 37 CFR 1.47)                                                     (74) Attorney, Agent, or Firm4Conley Rose, PC; J. Robert
                                                                                               Brown, Jr.
(65)                Prior Publication Data
        US 2010/0148724 A1     Jun. 17, 2010                                                   (57)                             ABSTRACT

                  Related US Application Data                                                  An adapter for providing a source of poWer to a mobile device
                                                                                               through an industry standard port is provided. In accordance
(63) Continuation of application NO~ 12/268392 _?1ed_ on                                       With one aspect of the invention, the adapter comprises a plug
        NOV~_ 10> 2008’ nOW_Pat_~ NO- 7731651 Whlch 1S a                                       unit, apoWer converter, aprimary connector, andan identi?
        Comlnuanon of aPPhCaUOn NO~ 11/749>680> ?led on                                        cation subsystem. The plug unit is operative to couple the
        May 16> 2007: HOW Pat- NO- 7a4s3>233> Whlch 1S a                                       adapter to a poWer socket and operative to receive energy
        Continuation of application NO~ 11/175381 ?led on                                      from the poWer socket. The poWer converter is electrically
        lul- 6>_ 2005: HOW Pa? NO~ 7,23%111: which is a Con‘                                   coupled to the plug unit and is operable to regulate the
        nnuanon of apphcanon NO- 10/087’629’ ?led on Mar'                                      received energy from the poWer socket and to output a poWer
        1’ 2002: HOW Pat NO~ 6>936s936~                                                        requirement to the mobile device. The primary connector is
(60)    provisional application No_ 60/273,021’ ?led on Man                                    electrically coupled to the poWer converter and is operative to
        1’ 2001’ provisional application No_ 60/330,486’ ?led                                  couple to the mobile device and to deliver the outputted poWer
        on get 23’ 2001_                                                                       requirement to the mobile device. The identi?cation sub
                                                                                               system is electrically coupled to the primary connector and is
(51)   Int, Cl,                                                                                operative to provide an identi?cation signal.
       H01M 10/46                    (2006.01)
(52)    U.S. Cl. .................................................... .. 320/107                                      13 Claims, 4 Drawing Sheets




                                                                     p
                                                                     c
                                                                     55
                                                                    54




                                                                    1        1 ion     1 10s          110
                                                                    North            European       Other
                                                              HDN American            Power         Power
                                                                    Power             Socket        $ockets    M

                                                                    Socket                                     Egg
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 3 of 14 PageID #: 53


                                             US 7,834,586 B2
                                                  Page 2

            US. PATENT DOCUMENTS                              6,252,375      B1        6/2001   Richter etal.
                                                              6,255,800      B1        7/2001   Bork
   4,433,251 A     2/1984 Banks et a1.                        6,283,789      B1        9/2001   Tsai
   4,510,431 A     4/1985 Winkler                             6,397,696      B2        6/2002   Ogami
   5,173,855 A    12/1992 Nielsen eta1~                       6,668,296      B1       12/2003   Dougheityet a1.
   5,229,649 A     7/1993 Nielsen et a1.                      6,738,856      B1        5/2004   Milleyet 31‘
   5,272,475 A    12/1993 Eaton et a1.                        7,170,259      B2        1/2007   Veselic
   5,444,378 A     8/1995 R9gers                           2006/0181241 A1*            8/2006 Veselic ..................... .. 320/107
   5631503 A       5/1997 Cwf?                             2007/0108938 A1*            5/2007 Veselic ..................... .. 320/111
   5638540 A       6/1997 Aldous                           2009/0128091 A1*            5/2009 Purdyet a1. ............... .. 320/106
   5,651,057 A     7/1997 Bloodetal.
   5,769,877 A     6/1998 Barreras, Sr.                                FOREIGN PATENT DOCUMENTS
   5,850,113 A    12/1998 Wel1lI-nereta1.              EP                     1198049 Al           4/2002
   5,939,860 A     81999 W‘ ‘m                         WO                   200101330 A1           1/2001
   6,006,088 A    12/1999 Couse
   6,104,162 A     8/2000 Sainsbury et a1.                                    OTHER PUBLICATIONS
   6,104,759 A     8/2000   Carkner et a1.                         .    ‘         ,                                  .            .
   6,130,518 A    10/2000 Gabehart et a1‘              illifefgggazlgolrnéilser s Manual, v01. 2, Japan, T0k1n C0rp0rat10n,
   6’l38’242 A    10/2000 Massman et 31'               Charging Big Supercaps, Poitable Design, Mar. 1997, p. 26.
   6,184,652 B1    2/2001 Yang
   6,211,649 B1    4/2001 Matsuda                      * cited by examiner
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 4 of 14 PageID #: 54
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 5 of 14 PageID #: 55


US. Patent                  Nov. 16, 2010      Sheet 2 of4                             US 7,834,586 B2




        .                             r"
        i                     so
                                              )2
                                        Microprocessor

                | Recegtacie W                       @
                    Power Distribution &           USB Port       \
                    Charging Subsystem                                18
                 ‘S 58

                 r54          WUSB Connector

            '
                            m                        <} ------------------ --=
                                                             """"""""""                  00


                                USB Connector


                           w                        @
                    Power Converter
                106’\\104    ®
                         Plug Unit
                                              Identi?cation <9 UAuxSilBary
                                                         \
                                                         108 11/;
                                                                             Conectr
                  q?           r1140         ,-114B           r114
      114% "N" Piug            "0" Plug      "B" Plug        Other Piug
           Adapter             Adapter       Adapter          Adapters

                       F       r1100         ,4105            r110
              North                 UK       European          Other
      1 ‘mi American               Power      Power            Power                     L     d
                  Power            Socket     Socket          Sockets                   ——egi
                  Socket

                                            FIG. 2
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 6 of 14 PageID #: 56


US. Patent          NOV. 16, 2010      Sheet 3 0f 4              US 7,834,586 B2




                                                                   210
                      Voltage Detected on Vbus line              /
                    (power portion of USB connector)




                                                          NO
                   Yes                                     i
                                                      USB Host or ___ 240
                                                      Hub Detected
     230      USB Adapter
                Detected
                                                         Await           ,250
                                                      Enumeration
                                     260
                                        \
                                Charge Battery
                                    As Required


                                      FIG. 3
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 7 of 14 PageID #: 57


US. Patent                   Nov. 16, 2010              Sheet 4 0f 4                US 7,834,586 B2




                                                                                    /10           I
              320                         60               f 12                                   '
             /                            Battery                  Microprocessor
          Battery                     E:                   A
  30%                                    Receptacle
                         5                                                            /1s
                K318i                UHF I _                                  USBPM
          Battery                     Power DiStflbUtiO? &
         Receptade       i                  Charging Subsystem
                         i                 58
                         s                  r 54
                     316 5                               USB Connector                       1
         Charging                                       m                       A         ...... -7



         Subsystem       ‘ 302                             --
                                     W                   USB Connector
                               3%                       4?
                     Dual Power Converter

              306\              Q                                       308
     I                         Plug Umt                            q      \ Identi?cation

                 (314N r3140 [3148                        I314
         IINII
         Adapter       IIDII
                       Adapter             "B"
                                           Adapter        Adapters

          WK
           7 310M                    0D          310B
          North              I’ 31          f‘             /3 10
         American            UK            European             Other
          Power          Power                 Power            Power
          Socket        Socket                 Socket       Sockets

                                                FIG. 4
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 8 of 14 PageID #: 58


                                                      US 7,834,586 B2
                               1                                                                       2
     MULTIFUNCTIONAL CHARGER SYSTEM                                     such as conventional AC outlets and DC car sockets that are
               AND METHOD                                               not capable of participating in enumeration to supply poWer
                                                                        to the mobile device via a USB interface.
           CROSS-REFERENCE TO RELATED
                  APPLICATIONS                                                                   SUMMARY

   This is a continuation application of US. patent applica               An adapter for providing a source of poWer to a mobile
tion Ser. No. 12/268,297 ?led Nov. 10, 2008 by Daniel M.                device through an industry standard port is provided. In
Fischer, et al. and entitled “System and Method for Charging            accordance With one aspect of the invention, the adapter
a Battery in a Mobile Device”, Which is a continuation of and           comprises a plug unit, a poWer converter, a primary connec
claims priority from US. patent application Ser. No. 11/749,            tor, and an identi?cation sub system. The plug unit is operative
680, ?led May 16, 2007, noW No. 7,453,233 issued on Nov.                to couple the adapter to a poWer socket and operative to
18, 2008 by Daniel M. Fischer, et al. and entitled “Adapter             receive energy from the poWer socket. The poWer converter is
System and Method for Powering a Device”, Which is a                    electrically coupled to the plug unit and is operable to regulate
continuation of and claims priority from US. patent applica             the received energy from the poWer socket and to output a
tion Ser. No. 11/175,885, ?led on Jul. 6, 2005, now US. Pat.            poWer requirement to the mobile device. The primary con
No. 7,239,111 issued on Jul. 3, 2007, by Daniel M. Fischer, et          nector is electrically coupled to the poWer converter and is
al. and entitled “Universal Serial Bus Adapter for a Mobile             operative to couple to the mobile device and to deliver the
Device”, Which is a continuation of and claims priority from            outputted poWer requirement to the mobile device. The iden
US. patent application Ser. No. 10/087,629, ?led on Mar. 1,        20   ti?cation subsystem is electrically coupled to the primary
2002, now US. Pat. No. 6,936,936 issued on Aug. 30, 2005,               connector and is operative to provide an identi?cation signal.
by Daniel M. Fischer, et al. and entitled “Multifunctional                In accordance With another aspect, a USB adapter for pro
Charger System and Method”, Which claims priority from                  viding a source of poWer to a mobile device through a USB
US. Provisional Application No. 60/273,021 ?led Mar. 1,                 port is provided. The USB adapter comprises a plug unit, a
2001, by Daniel M. Fischer, et al. and entitled “System and        25   poWer converter, a primary USB connector, and an identi?
Method for Adapting a USB to Provide PoWer for Charging a               cation subsystem. The plug unit is operative to couple the
Mobile Device” and US. Provisional Application No.                      USB adapter to a poWer socket and operative to receive
60/330,486 ?led Oct. 23, 2001, by Daniel M. Fischer, et al.             energy from the poWer socket. The poWer converter is elec
and entitled “Multifunctional Charger System and Method”                trically coupled to the plug unit and is operable to regulate the
and all incorporated herein by reference for all purposes.         30   received energy from the poWer socket and to output a poWer
                                                                        requirement to the mobile device. The primary USB connec
                      BACKGROUND                                        tor is electrically coupled to the poWer converter and is opera
                                                                        tive to couple to the mobile device and to deliver the outputted
   This invention relates generally to poWer adapters. More             poWer requirement to the mobile device. The identi?cation
particularly, the invention relates to poWer adapters for use      35   subsystem is electrically coupled to the primary connector
With mobile devices.                                                    and is operative to provide an identi?cation signal.
  Providing an external source of poWer to a mobile device,               Another aspect provides a USB adapter for providing a
such as a personal digital assistants (“PDA”), mobile com               source of poWer to a mobile device through a USB port. The
munication device, cellular phone, Wireless tWo-Way e-mail              USB adapter comprises a plug unit, a poWer converter, a
communication device, and others, requires design consider         40   primary USB connector, and an auxiliary USB adapter. The
ations With respect to both the mobile device and the poWer             plug unit is operative to couple the USB adapter to a poWer
source. With regard to the mobile device, mo st mobile devices          socket and operative to receive energy from the poWer socket.
provide a distinct poWer interface for receiving poWer from a           The poWer converter is electrically coupled to the plug unit
poWer source, for instance to recharge a battery, and a sepa            and is operable to regulate the received energy from the poWer
rate data interface for communicating. For example, many           45   socket and to output a poWer requirement to the mobile
mobile devices presently use USB (Universal Serial Bus)                 device. The primary USB connector is electrically coupled to
interfaces for communicating and use a separate poWer inter             the poWer converter and is operative to couple to the mobile
face, such as a barrel connector, for receiving poWer.                  device and to deliver the outputted poWer requirement to the
   It is desirable, hoWever, to have a combined poWer and data          mobile device. The auxiliary USB connector has data lines
interface. The mobile devices that do have combined poWer          50   that are electrically coupled to the data lines of the primary
and data interfaces typically use non-standard and sometimes            USB connector.
proprietary interfaces. Consequently, combined interfaces for              Yet another aspect provides a method for providing energy
a particular manufacturer’s mobile device may not be com                to a mobile device using a USB adapter that comprises a plug
patible With combined interfaces for mobile devices provided            unit, a primary USB connector, a poWer converter electrically
by other manufacturers.                                            55   coupled betWeen the plug unit and the primary USB connec
  Although the USB interface can be used as a poWer inter               tor, and an identi?cation subsystem electrically coupled to the
face, the USB is typically not used for that purpose by mobile          primary USB connector. The method comprising the steps of
devices. In accordance With the USB speci?cation, typical               coupling the USB connector to the mobile device, coupling
USB poWer source devices, such as hubs and hosts, require               the plug unit to a poWer socket, outputting a poWer require
that a USB device participate in a host-initiated process called   60   ment to the mobile device via the poWer converter and the
enumeration in order to be compliant With the current USB               USB connector, and providing an identi?cation signal to the
speci?cation in draWing poWer from the USB interface.                   mobile device, via the identi?cation subsystem and the USB
Although a mobile device could be adapted to participate in             connector, that is operative to inform the mobile device that
enumeration When draWing poWer over the USB interface, it               the USB adapter is not limited by the poWer limits imposed by
Would be preferable in many situations, such as When a host        65   the USB speci?cation.
Would not be available, as often happens during normal use of             In accordance With another aspect, a poWering system for a
a mobile device, to be able to utiliZe alternate poWer sources          mobile device having a USB connector is provided. The poW
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 9 of 14 PageID #: 59


                                                      US 7,834,586 B2
                               3                                                                       4
ering system comprises a power distribution subsystem in the            particular design of the communication subsystem 14 and the
mobile device that is operable to receive energy through the            components used therein can vary. It Would be apparent to one
USB connector and to distribute the energy to at least one              of ordinary skill in the art to design an appropriate commu
component in the mobile device and a USB adapter that is                nication subsystem using conventional methods and compo
operative to couple to the USB connector. The USB adapter               nents to operate over a communication netWork 34 based on
comprises a plug unit for coupling to a poWer socket and that           the parameters necessary to operate over that communication
is operable to receive energy from the poWer socket, a poWer            netWork. For example, a mobile device 10 geographically
converter electrically coupled to the plug unit for regulating          located in North America may include a communication sub
the received energy and for providing a poWer requirement to            system 14 designed to operate Within the MobitexTM mobile
the poWer distribution subsystem, and an identi?cation sub              communication system or DataTACTM mobile communica
system that is operable to transmit an identi?cation signal that        tion system, Whereas a mobile device 10 intended for use in
is operative to identify the USB adapter as not being limited           Europe may incorporate a General Packet Radio Service
by the poWer limits imposed by the USB speci?cation.                    (GPRS) communication subsystem 14.
                                                                          NetWork access requirements Will also vary depending
      BRIEF DESCRIPTION OF THE DRAWINGS                                 upon the type of netWork 34. For example, in the Mobitex and
                                                                        DataTAC netWorks, mobile devices 10 are registered on the
  In order that the invention identi?ed in the claims may be            netWork using a unique personal identi?cation number or PIN
more clearly understood, preferred embodiments thereof Will             associated With each device. In GPRS netWorks hoWever,
be described in detail by Way of example, With reference to             netWork access is associated With a subscriber or user of a
the accompanying draWings, in Which:                               20   mobile device 10. A GPRS device therefore requires a sub
  FIG. 1 is a schematic diagram of an exemplary mobile                  scriber identity module (not shoWn), commonly referred to as
device Which has an industry standard interface;                        a SIM card, in order to operate on a GPRS netWork. Without
  FIG. 2 is a schematic diagram of a ?rst embodiment of a               a SIM card, a GPRS device Will not be fully functional. Local
USB adapter that is coupled to an exemplary mobile device;              or non-netWork communication functions (if any) may be
  FIG. 3 is a How chart illustrating an exemplary use of a         25   operable, but the mobile device 10 Will be unable to carry out
USB adapter With a mobile device; and                                   any functions involving communications over the netWork
  FIG. 4 is a schematic diagram of an additional exemplary              34.
embodiment of a USB adapter that is coupled to both an                     When required, after the netWork registration or activation
exemplary mobile device and an external battery.                        procedures have been completed, a mobile device 10 may
                                                                   30   send and receive communication signals over the netWork 34.
                DETAILED DESCRIPTION                                    Signals received by the receiver antenna 26 through a com
                                                                        munication network 34 are input to the receiver 22, Which
                 Exemplary Mobile Device                                may perform such common receiver functions as signal
                                                                        ampli?cation, frequency doWn conversion, ?ltering, channel
  Turning noW to the draWing ?gures, shoWn in FIG. 1 is a          35   selection and the like, and in the exemplary system shoWn in
schematic diagram of an exemplary mobile communication                  FIG. 1, analog to digital conversion. Analog to digital con
device 10 Which has an industry standard interface. The                 version of a received signal alloWs more complex communi
mobile communication device 10 is preferably a tWo-Way                  cation functions such as demodulation and decoding to be
communication device having at least voice or data commu                performed in a DSP 32. Similarly, signals to be transmitted
nication capabilities. Preferably, the mobile device 10 is also    40   are processed, including modulation and encoding for
capable of communicating over the Internet, for example, via            example, by the DSP 32 and input to the transmitter 24 for
a radio frequency (“RF”) link. Examples of types of devices             digital to analog conversion, frequency up conversion, ?lter
that could be classi?ed as a mobile device 10 include a data            ing, ampli?cation and transmission over the communication
messaging device, a tWo-Way pager, a cellular telephone With            netWork 34 via the transmitter antenna 28.
data messaging capabilities, a Wireless Internet appliance, a      45     Also, in the exemplary communication subsystem 14, the
data communication device (With or Without telephony capa               DSP 32 processes communication signals and also provides
bilities), a personal digital assistants (“PDA”), a Wireless            for receiver and transmitter control. For example, the gains
tWo-Way e-mail communication device, and others.                        applied to communication signals in the receiver 22 and trans
   The exemplary mobile device 10 comprises a microproces               mitter 24 may be adaptively controlled through automatic
sor 12, a communication subsystem 14, input/output (“I/O”)         50   gain control algorithms implemented in the DSP 32.
devices 16, an industry standard interface 18 Which in this                In implementing its control function, the microprocessor
example is a USB port, and a poWer subsystem 20. The                    12 in the exemplary mobile device 10 executes an operating
microprocessor 12 controls the overall operation of the                 system. The operating system softWare used by the micropro
mobile device 10. The communication subsystem 14 pro                    cessor 12 is preferably stored in a persistent store such as ?ash
vides the mobile device 10 With the ability to communicate         55   memory 36, or alternatively read only memory (ROM) or
Wirelessly With external devices such as other mobile devices           similar storage element. The microprocessor 12 may also
and other computers. The I/O devices 16 provide the mobile              enable the execution of speci?c device applications, Which
device 10 With input/ output capabilities for use With a device         preferably are also stored in a persistent store. The operating
user. The USB port 18 provides the mobile device 10 With a              system, speci?c device applications, or parts thereof, may
serial port for linking directly With other computers and/ or a    60   also be temporarily loaded into a volatile store such as in
means for receiving poWer from an external poWer source.                RAM 38.
The poWer subsystem 20 provides the mobile device 10 With                 A predetermined set of applications Which control basic
a local poWer source.                                                   device operations, including at least data and voice commu
  The exemplary communication subsystem 14 comprises                    nication applications for example, Will normally be installed
components such as a receiver 22, a transmitter 24, antenna        65   on the mobile device 10 during manufacture. One such appli
elements 26 and 28, local oscillators (LOs) 30, and a process           cation loaded on the mobile device 10 could be a personal
ing module such as a digital signal processor (DSP) 32. The             information manager (PIM) application. The PIM application
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 10 of 14 PageID #: 60


                                                      US 7,834,586 B2
                               5                                                                      6
preferably is an application for organizing and managing user           through the use of an external device or softWare application.
inputted data items such as e-mail, calendar events, voice              In addition the USB port 18 may also be used to provide a
mails, appointments, and task items. The PIM data items may             means for doWnloading information or softWare to the mobile
be stored in the RAM 38 and/or the ?ash memory 36.                      device 10 Without using the Wireless communication netWork
  The PIM application preferably has the ability to send and            34. The USB port 18 can provide a direct and thus reliable and
receive data items, via the Wireless netWork 34. The PIM data           trusted connection that may for example be used to load an
items are preferably seamlessly integrated, synchroniZed and            encryption key onto the mobile device 10 thereby enabling
updated, via the Wireless netWork 34, With corresponding                secure device communication.
data items stored or associated With a host computer system               Coupled to the USB port 18 is a USB connector 54. The
(not shoWn) used by the device user. The synchronization of             USB connector 54 is the physical component that couples the
PIM data items is a process by Which the PIM data items on              USB port to the outside World. In the exemplary mobile
the mobile device 10 and the PIM data items on the host                 device 10, the USB connector 54 is used to transmit and
computer system can be made to mirror each other.                       receive data from an external data/poWer source 56, receive
   There are several possible mechanisms for loading appli              poWer from the external data/poWer source 56, direct the
cations onto the mobile device 10. For example, applications            transmitted/received data from/to the USB port 18, and direct
may be loaded onto the mobile device 10 through the Wireless            the received poWer to the poWer subsystem 20.
netWork 34, an auxiliary I/O subsystem 40, the serial port 18,            The exemplary poWer subsystem 20 comprises a charging
a short-range communications subsystem 42, such as an                   and poWer distribution subsystem 58 and a battery 60. The
infrared (“IR”) communication system, or any other suitable             charging and poWer distribution subsystem 58 performs
subsystem 44. When loading the applications onto the mobile        20   many functions. It may be used to transfer energy to the
device 10, the device user may install the applications in the          battery 60 from the external data/poWer source 56 to charge
RAM 38, the ?ash memory 36, or preferably a non-volatile                the battery 60 and also to distribute poWer to the many poWer
store (not shoWn) such as ROM for execution by the micro                requiring components Within the mobile device 10. The
processor 12. The available application installation mecha              charging subsystem 58 may be capable of determining the
nisms can increase the utility of the mobile device 10 by          25   presence of a battery 60 and/ or a poWer circuit coupled to the
providing the device user With a Way of upgrading the mobile            mobile device 10, such as anAC adapter, USB connection, or
device 10 With additional and/or enhanced on-device func                car adapter, Which alternatively can act as poWer sources 56 to
tions, communication-related functions, or both. For                    provide poWer for the mobile device 10 and to charge the
example, a secure communication application may be loaded               battery 60.Additionally, the charging subsystem 58 may have
onto the mobile device 10 that alloWs for electronic com           30   the ability to determine if a poWer source 56 is coupled to the
merce functions or other ?nancial transactions to be per                mobile device 10 and, in the absence of such a coupling, cause
formed using the mobile device 10.                                      the mobile device 10 to be poWered by the battery 60.
  The I/O devices 16 may be used to display and/or compose                 The poWer distributed by the charging and poWer distribu
data communication messages. In one mode of operation, a                tion subsystem 58 may be derived from energy stored in the
signal received by the mobile device 10, such as a text mes        35   battery 60 and/ or energy received from the external data/
sage or Web page doWnload, Will be received and processed               poWer source 56. When the battery 60 is depleted, the charg
by the communication subsystem 14, forWarded to the micro               ing and poWer distribution subsystem 58 transfers energy
processor 12, Which Will preferably further process the                 from the poWer source 56 to recharge the battery 60. Option
received signal, and provide the processed signal to one or             ally, the charging and poWer distribution subsystem 58 may
more of the I/ 0 devices 16 such as a display 46. Alternatively,   40   also transfer energy from the poWer source 56 to other com
a received signal such as a voice signal can be provided to a           ponents in the mobile device 10 to poWer the mobile device 10
speaker 48, or alternatively to an auxiliary I/O device 40. In          When the battery 60 has been depleted and is recharging.
another mode of operation a device user may compose a data              When the data/poWer source 56 is not connected to the mobile
item such as an e-mail message using a keyboard 50 in coop              device 10, poWer for the device 10 is derived from the battery
eration With the display 46 and possibly an auxiliary I/O          45   60.
device 40. Alternatively, a device user may compose a voice
message via a microphone 52. The composed data item may                 Exemplary USB Adapter
then be transmitted over a communication netWork 34 using                 FIG. 2 is a schematic diagram of a ?rst embodiment of an
the communication subsystem 14.                                         adapter 100 that can be used to couple the mobile device 10 of
   A short-range communications subsystem 42 may be pro            50   FIG. 1 to the data/poWer source 56 of FIG. 1. In this example
vided in the mobile device 10 to alloW the mobile device 10 to          the adapter 100 is a USB adapter 100 that comprises a primary
communicate With other systems or devices, Which need not               USB connector 102, a poWer converter 104, a plug unit 106,
necessarily be similar to device 10. For example, the short             and an identi?cation subsystem 108. The poWer converter is a
range communications subsystem 42 may include an infrared               knoWn element in the art and typically includes at least one of
device and associated circuitry and components or a Blue           55   the folloWing components: sWitching converter, transformer,
toothTM communication module to alloW the device 10 to                  DC source, voltage regulator, linear regulator and recti?er. In
communicate With similarly-enabled systems and devices.                 the embodiment shoWn in FIG. 2, the USB adapter 100 is
  The USB port 18 provides the mobile device 10 With a                  shoWn coupling a mobile device 10 to one of one or more
serial port for linking directly With other computers to                types of poWer sockets 110N, 110D, 110B, and 100. Also
exchange data and/ or to receive poWer. The USB port 18 also       60   shoWn in FIG. 2 is an optional auxiliary USB connector 112
provides the mobile device 10 With a means for receiving                that can be used to couple the mobile device 10 to a data
poWer from an external poWer source. For example, in a                  source (not shoWn) such as a personal computer.
personal digital assistant (PDA)-type communication device,                In the embodiment shoWn in FIG. 2, the primary USB
the USB port 18 could be used to alloW the mobile device 10             connector 102 is con?gured to mate With the USB connector
to synchroniZe data With a user’s desktop computer (not            65   54 of the mobile device 10. The USB adapter 100 is operable
shoWn). The USB port 18 could also enable a user to set                 to provide poWer to the mobile device 10 through the Vbus
parameters in the mobile device 10 such as preferences                  and Gnd poWer pins in the USB connectors 54 and 102. The
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 11 of 14 PageID #: 61


                                                    US 7,834,586 B2
                              7                                                                      8
USB adapter 100 also optionally provides a communication              Provide PoWer for Charging a Mobile Device” Which has
path for data across the D+ and D— data pins in the USB               been incorporated herein by reference.
connectors 54 and 102.                                                  Typically When a mobile device 10 receives poWer over the
  The plug unit 106 is preferably a conventional plug unit            USB from a USB host, it is required to draW poWer in accor
that can be used to couple With a conventional poWer socket to        dance With the USB speci?cation. The USB speci?cation
receive poWer therefrom. For example, the plug unit 106 can           speci?es a process for transferring energy across the USB
be a tWo prong or three prong plug of the type used in North          called enumeration and limits the electrical current that can
America that can couple to a North American AC poWer                  ?oW across the USB.
socket 110N that provides 115 VAC. In the embodiment                    The USB adapter 100 contributes to a system Wherein a
shoWn in FIG. 2, the plug unit 106 can accept one or more             device 10 that folloWs the USB speci?cation When coupled to
types of plug adapters 114N, 114B, 114D, and 114 that are             a typical USB host via its USB port can be informed that the
con?gured to couple to the plug unit 106 and are further              USB adapter 100 has been coupled to the device 10 and that
con?gured to directly mate With one or more types of poWer            the device 10 can noW draW poWer Without regard to the USB
sockets 110N, 110D, 110B, and 100. The plug unit 106 can be           speci?cation and the USB speci?cation imposed limits.
con?gured to receive energy from a poWer socket 110N,                   The identi?cation subsystem 108 provides an identi?ca
110D, 110B, or 100, either directly or through the use of a           tion signal to the mobile device 10 that the poWer source is not
plug adapter, and is operative to transfer the received energy        a USB limited source. The identi?cation signal could be the
to the poWer converter 104.                                           communication of a single voltage on one or more of the USB
   The poWer converter 104 is operative to receive energy             data lines, different voltages on the tWo data lines, a series of
from a poWer socket 110N, 110D, 110B, or 100 and to convert
                                                                 20   pulses or voltage level changes, or other types of electrical
that received energy to a form that can be used by the mobile         signals. The identi?cation subsystem 108 that generates the
device 10. For example, the poWer converter 104 can be of             identi?cation signal could have multiple types of con?gura
conventional construction such as a sWitching poWer con               tions. In one embodiment, the identi?cation subsystem 108
verter that converts 115 VAC to 5 VDC. Also, the poWer                comprises a hard-Wired connection of a single voltage level to
                                                                 25   both data lines. In another embodiment, the identi?cation
converter 104 could comprise a DC. regulator circuit that
converts a DC. input to a DC. output. The poWer converter             subsystem 108 comprises a USB controller that is operable to
104 could also be adapted to accept a Wide range of input             communicate an identi?cation signal to the mobile device.
energy levels and frequencies. Alternatively, the poWer con           Additional embodiments are contemplated. The identi?ca
verter 104 could be adapted to accept a limited range of input        tion subsystem 108 may optionally be con?gured to have the
energy levels and frequencies, Wherein the plug adapters are          capability of electrically connecting or disconnecting the
operable to convert the possible input energy levels and fre          poWer output from the poWer converter 104 from the USB
quencies to a range that the poWer converter can accommo              connector 102 and/or to connect or disconnect any data inputs
date. The poWer converter 104 provides its energy output to           from the USB adapter 100 to the USB connector 102.
the mobile device 1 0 via the Vbus and Gnd pins of the primary          In addition to providing poWer to the mobile device 10 over
                                                                 35   the primary USB connector 102, the USB adapter 100 may
USB connector 102.
   Through the use of a variety of different types of plug            optionally be equipped With an auxiliary USB connector 112
adapters, the USB adapter 100 can be adapted to receive               that alloWs the USB adapter 100 to create a communication
                                                                      path betWeen the mobile device 10 and some other device
energy from various types of poWer sockets 110N, 110D,
110B, or 100. For example, using the appropriate plug                 capable of communicating over the USB such as a personal
                                                                 40   computer, another mobile device or some other type of
adapter 114, 114B, 114D, and 114N, the USB adapter 100 can
receive energy from a poWer socket such as an 1 15 VAC North
                                                                      device.
American poWer socket 110N, or a 12 VDC automobile                       The USB adapter 100 preferably provides a communica
poWer socket, or an air poWer socket, or others.
                                                                      tion path betWeen the D+ and D— pins of the Primary USB
                                                                      connector 102 and the D+ and D— pins of the auxiliary USB
  For example, in North America, a type “N” poWer socket is      45   connector 112. In the embodiment shoWn, the communica
commonly available. The plug adapter 114N can be releas               tion path also traverses the identi?cation subsystem 108.
ably attached to the plug unit 106 thereby alloWing any North         Alternatively, the communication path could bypass the iden
American poWer socket 114N to be used as a poWer source.
                                                                      ti?cation subsystem 108. The USB adapter 100 can thus act as
When traveling to a locale Which does not have the North
                                                                      a pass through device for communication betWeen a USB hub
American poWer socket 114N, an alternate plug adapter such       50   or host and a mobile device 10.
as adapters 114, 114B, or 114D may be selected by the user,
                                                                        Optionally, the USB adapter 100 could also transfer energy
according to the poWer socket 110D, 110B, or 100 available at
                                                                      from the poWer converter 104 to the auxiliary USB connector
the locale. The plug adapter 114, 114B, or 114D may then be
                                                                      112 thereby providing a device coupled to the auxiliary USB
releasably attached to plug unit 106 in place of the plug
                                                                      connector 112 With poWer. In this arrangement, the identi?
adapter 114N, thereby alloWing the USB poWer adapter 100         55   cation subsystem 108 could also provide an identi?cation
to connect to a local poWer supply via the local poWer socket.
                                                                      signal to the device coupled to the auxiliary USB connector
Various other plug adapters are envisioned that can be con
                                                                      112 to inform that device that the poWer source is not a USB
?gured to operate With alternate poWer sources such as for
                                                                      limited source.
instance car sockets.
  The poWer distribution and charging subsystem 58 of the        60   Exemplary Illustration of the Use of a USB Adapter With a
mobile device 10 can selectively use the poWer provided on            Mobile Device
the Vbus and Gnd lines of the USB connector 54 to provide               When a USB adapter 100 is connected to a mobile device
poWer to the mobile device 10, charge the battery 60, or both.        10, the identi?cation subsystem 108 of the USB adapter 100
A more detailed discussion of hoW the charging function of            preferably provides an identi?cation signal to the mobile
mobile device 10 can be implemented is described in Us.          65   device 10 to notify the mobile device 10 that the device 10 is
Provisional Application No. 60/273,021 ?led on Mar. 1, 2001           connected to a poWer source that is not subject to the poWer
and entitled “System and Method for Adapting a USB to                 limits imposed by the USB speci?cation. Preferably, the
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 12 of 14 PageID #: 62


                                                     US 7,834,586 B2
                              9                                                                      10
mobile device 10 is programmed to recognize the identi?ca              108, the mobile device 10 may stop draWing energy from the
tion signal and therefore recognizes that an identi?cation             Vbus and Gnd lines of the USB connector 54. This may occur,
signal has been transmitted by the USB adapter 100. After              for example, if the mobile device 10 is not programmed to
recognizing a valid identi?cation signal, the mobile device            identify the USB adapter 100. The mobile device 10 may
10, draWs poWer through the USB adapter 100 Without Wait               mistakenly identify the USB adapter 100 as a typical USB
ing for enumeration or charge negotiation.                             host or hub and aWait enumeration before draWing substantial
  The detection of the identi?cation signal may be accom               energy. To guard against this, the USB adapter 100 can
plished using a variety of methods. For example, the micro             optionally be adapted to function With mobile devices that are
processor 12 may detect the identi?cation signal by detecting          not programmed to recognize the USB adapter 100.
the presence of an abnormal data line condition at the USB
port 18. The detection may also be accomplished through the               In that scenario, the USB adapter 100 can be adapted to
use of other device subsystems 44 in the mobile device 10.             provide energy to a mobile device by using the knowledge
The preferred identi?cation signal results from the applica            that the mobile device Will draW energy from a connected
tion of voltage signals greater than 2 volts to both the D+ and        device for a period of time before it stops draWing energy due
D- lines in the USB connector. The preferred method of                 to lack of enumeration. The USB adapter 100 can optionally
identi?cation is described beloW in greater detail With refer          provide poWer for charging a battery 60 in a mobile device by
ence to FIG. 3.                                                        periodically sWitching the voltages on the Vbus and Gnd lines
   At step 210, the mobile device 10 detects the presence of a         betWeen on and off states. When the USB adapter 100 is
voltage on the Vbus line of the USB connector 54 via the USB           coupled to the mobile device, the identi?cation subsystem
port 18. At step 220, the mobile device checks the state of the   20   108 can apply an on-voltage (5 V for example) betWeen the
D+ and D- lines of the USB connector. In the example shoWn             Vbus and Gnd lines. The mobile device Will draW energy
in the draWings, the D+ and D- lines are compared to a 2V              While aWaiting enumeration. After a period of time, the iden
reference. Also, in this example, the identi?cation subsystem          ti?cation subsystem 108 can apply an off-voltage (0 volts)
108 of the USB adapter 100 may have applied a logic high               betWeen the Vbus and Gnd lines thereby fooling the mobile
signal, such as +5V reference, to both the D+ and D- lines to     25   device into determining that the unidenti?ed USB device has
identify the attached device as a USB adapter 100. If the              been disconnected from the mobile device. The identi?cation
voltages on both the D+ and D- lines of the USB connector              subsystem 108 can then reapply an on-voltage betWeen the
are greater than 2 Volts (step 220), then the mobile device 10         Vbus and Gnd lines. The mobile device Will draW energy
determines that the device connected to the USB connector 54           again While aWaiting enumeration. This cycle can be repeated
is not a typical USB host or hub and that a USB adapter 100       30   to periodically apply energy to the mobile device, for
has been detected (step 230). The mobile device 10 can then            example, to recharge the battery 60 of the mobile device.
charge the battery or otherwise use poWer provided via the             Additional Exemplary Embodiments of USB Adapters
Vbus and Gnd lines in the USB connector 54 (step 260)
Without Waiting for enumeration.                                         ShoWn in FIG. 4 is a schematic diagram of an additional
  If, hoWever, after the mobile device 10 detects the presence    35
                                                                       exemplary embodiment of a USB adapter 300 that is coupled
of a voltage on the Vbus line of the USB connector 54 and              to a mobile device 10. The exemplary USB adapter 300 com
determines that the voltages on both the D+ and D- lines of            prises a USB connector 302, a poWer converter 304, a plug
the USB connector are not greater than 2 Volts (step 220), then        unit 306, and an identi?cation subsystem 308. The USB con
the mobile device 10 determines that a USB host or hub has             nector 302, plug unit 306, and identi?cation subsystem 308,
been detected (step 240). A typical USB host or hub Weakly        40
                                                                       preferably correspond to the USB connector 102, plug unit
holds its D+ and D- lines at zero volts When it is not con             106, and identi?cation subsystem 108 Which Were described
nected to another device. The mobile device 10 can then                earlier With respect to the ?rst embodiment. Similar to the ?rst
signal the USB ho st or hub to initiate the enumeration process        embodiment, the additional embodiment may optionally be
(step 250) and can charge the battery or otherWise use poWer           equipped With various plug adapters 314N, 314D, 314B, and
provided via the Vbus and Gnd lines in the USB connector          45
                                                                       314 that preferably are releasably attachable to plug unit 306
(step 260) in accordance With the poWer limits imposed by the          so that the appropriate plug adapter 314N, 314D, 314B, or
USB speci?cation. The enumeration process is typically ini             314 can be selected by a user to alloW the USB adapter 300 to
tiated after the mobile device 10 applies approximately zero           couple to and receive energy from an available poWer socket
volts to the D- line and approximately 5 volts to the D+ line          310N, 310D, 310B, or 310. The exemplary USB poWer con
to inform the host of the mobile device’s 10 presence and         50
                                                                       ver‘ter 300 further comprises a charging subsystem 316 and
communication speed.                                                   battery receptacle 318 for coupling the USB adapter 300 to an
  Therefore, When a USB adapter 100 is coupled to the                  external battery 320 that may be optionally coupled thereto.
mobile device 10 and has been identi?ed as a USB adapter                  The battery receptacle 318 provide a location for releas
100, the mobile device 10 can forego the enumeration process           ably coupling an external battery 320 thereto so that the
and charge negotiation process and immediately draW energy        55   external battery can be charged via the USB adapter 3 00. This
from the USB poWer adapter 1 00 at a desired rate, for instance        provides the USB adapter 300 With a mechanism for charg
at 5 unit loads, i.e. 500 mA. While the mobile device 10               ing, for example, a mobile device’s primary or spare battery
charges its battery using the USB adapter 100, the mobile              When the battery has been separated from or is not coupled to
device 10 can disable its typical USB functions. If, hoWever,          the mobile device 10.
the mobile device 10 detects that a USB host or hub is coupled    60      To accommodate this functionality, the poWer converter
to the mobile device 10, the mobile device 10 can apply a              304 is capable of providing the proper voltage levels for the
voltage to the D+ line to indicate to the USB host or hub that         USB connector 302 and also capable of providing necessary
the mobile device 10 is coupled thereto and aWait enumera              voltage and current levels to drive a battery charging sub
tion and USB charge negotiation.                                       system 316. The poWer converter 304 is preferably a dual
   If the USB adapter 100, is coupled to the mobile device 10,    65   poWer converter that may be constructed using conventional
and the mobile device 10 does not identify the USB adapter             or non-conventional architectures. With respect to the portion
100 through communications With the identi?cation module               of the poWer converter 304 that provides energy to the USB
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 13 of 14 PageID #: 63


                                                      US 7,834,586 B2
                              11                                                                      12
connector 302, that portion is preferably similar in construc              3. The mobile device of claim 1 Wherein the identi?cation
tion and function to the poWer converter 104 of the ?rst                signal is a result of using a resistance betWeen the D+ and D
embodiment.                                                             data lines.
   Preferably, the charging subsystem 316 performs in a sub                4. The mobile device of claim 1 Wherein the identi?cation
stantially similar manner to charging subsystem 58 of the               subsystem comprises a hard-Wired connection of a voltage
mobile device 10. But, for ef?ciency and simplicity of design,          level to one or more data lines in the USB connector.
certain aspects of the dual poWer converter 304 and the charg              5. A mobile device, the mobile device con?gurable for use
ing subsystem 316 may be combined, as both are local to the             in a Wireless telecommunications netWork, comprising:
USB adapter 300.                                                           a Universal Serial Bus (“USB”) interface con?gured to
  Other alternative embodiments of the USB adapter may                        alloW reception of a USB cable;
include various combinations of components described                      a charging subsystem, the charging subsystem operably
above With respect to the ?rst and additional embodiments.                   connected to the USB interface V-bus poWer line;
Another embodiment of the USB adapter may include a sec                   the charging subsystem operably connectable to a battery,
ond or more auxiliary USB connectors. A USB adapter hav                      and con?gurable to charge a battery;
ing one or more auxiliary USB connectors may optionally be                the charging system further con?gured to use poWer from
con?gured such that one or more of the auxiliary USB con                     the V-bus poWer line for the charging of a battery;
nectors may have poWer from the USB adapter’s poWer con                   Where data lines D+ and D- at the USB interface are
ver‘ter made available to it so that multiple USB devices may                con?gured to receive signals;
draW poWer simultaneously. Preferably, a USB adapter hav                  a microprocessor and memory usable to process the
ing multiple auxiliary USB connectors Will be con?gured            20        received signals, con?gured such that before USB enu
such that the data lines in the auxiliary connectors can, on a               meration an identi?cation signal received at the D+ and
selective basis, be electrically connected to or disconnected                D- lines indicating a charging connection is available is
from the data lines in the primary USB connector. This alloWs                recogniZed by the device.
a mobile device connected to the primary USB connector to                  6. The mobile device of claim 5 Wherein the identi?cation
receive energy from the adapter regardless of Whether a USB        25   signal comprises a voltage level that is applied to at least one
host or hub is connected to an auxiliary USB connector. It is           data line in the USB connector.
also contemplated that a USB adapter may be embodied in a                  7. The mobile device of claim 5 Wherein the identi?cation
USB host or hub.                                                        signal is a result of using a resistance betWeen the D+ and D
                                                                        data lines.
                       CONCLUSION                                  30
                                                                           8. A method of charging a battery in a mobile device, the
                                                                        mobile device con?gurable for use in a Wireless telecommu
   The embodiments described herein are examples of struc               nications netWork, comprising:
tures, systems or methods having elements corresponding to                providing a Universal Serial Bus (“USB”) interface con
the elements of the invention recited in the claims. This Writ               ?gured to alloW reception of a USB cable, and, receiving
ten description may enable those skilled in the art to make and    35
                                                                             poWer on a V-bus poWer line at the USB interface;
use embodiments having alternative elements that likeWise                 providing an operable connection betWeen the poWer
correspond to the elements of the invention recited in the                   received at the USB interface on the V-bus poWer line
claims. The intended scope of the invention thus includes                   and a charging subsystem;
other structures, systems or methods that do not differ from              having a battery in operable connection to the charging
the literal language of the claims, and further includes other     40
                                                                             subsystem;
structures, systems or methods With insubstantial differences
                                                                          providing poWer to the battery using the charger sub
from the literal language of the claims. Although the embodi
ments have been described With reference to the USB inter
                                                                             system; and,
                                                                          detecting an identi?cation signal at a D+ and a D- data line
face, it is contemplated that the invention could be applicable
to devices and systems that use other standard interfaces such
                                                                             of the USB interface, the identi?cation signal being dif
                                                                             ferent than USB enumeration.
as the IEEE 1394 interface.
                                                                          9. The method claim 8 Wherein the identi?cation signal
                                                                        comprises a voltage level at least one data line in the USB
   What is claimed is:                                                  connector.
   1. A mobile device, the mobile device con?gurable for use              10. The method claim 8 Wherein the identi?cation signal is
                                                                   50
in a Wireless telecommunications netWork, comprising:                   a result of using a resistance betWeen the D+ and D- data
   a Universal Serial Bus (“USB”) interface con?gured to                lines.
      alloW reception of a USB cable;                                      11. A method for charging a battery in a mobile device, the
  a charging subsystem, the charging subsystem operably                 mobile device con?gurable for use in a Wireless telecommu
     connected to the USB interface V-bus poWer line;              55   nications netWork, comprising:
  the charging subsystem operably connectable to a battery,               providing a Universal Serial Bus (“USB”) interface con
     and con?gured to charge a battery if a battery is operably              ?gured to alloW reception of a USB cable, and, to receiv
     connected;                                                              ing poWer on a V-bus poWer line at the USB interface;
  the charging system further con?gured to use poWer from                 providing an operable connection betWeen the poWer
    the V-bus poWer line for the charging of a battery; and,       60        received at the USB interface on the V-bus poWer line
  Where the mobile device is con?gured to detect an identi                  and a charging subsystem;
     ?cation signal at a D+ and a D- data line of the USB                 having a battery in operable connection to the charging
     interface, the identi?cation signal being different than                subsystem;
      USB enumeration.                                                    providing poWer to the battery using the charger sub system
   2. The mobile device of claim 1 Wherein the identi?cation       65       in one of a plurality of charge modes;
signal comprises a voltage level that is applied to at least one          using a microprocessor and memory to process the signals
data line in the USB connector.                                              received on the USB interface data lines, such that an
Case 2:20-cv-00119-JRG Document 1-3 Filed 04/23/20 Page 14 of 14 PageID #: 64


                                                  US 7,834,586 B2
                            13                                                                14
     identi?cation signal received at the D+ and D- lines          13. The method claim 11 Wherein the identi?cation signal
     indicating a charging connection is available is recog-    is a result of using a resistance betWeen the D+ and D- data
    niZed by the device.                                        lines.
  12. The method claim 11 Wherein the identi?cation signal
comprises a voltage level at least one data line in the USB 5
connector.                                                                            *   *   *    *   *
